Exhibit 10.2

 

CANCELLATION AND TERMINATION OF STOCK PURCHASE

AGREEMENT AND EXCLUSIVE DISTRIBUTION AGREEMENT

 

This Cancellation and Termination of Stock Purchase Agreement and Exclusive
Distribution Agreement ("Cancellation Agreement") is dated for reference
purposes February 7, 2014 by and between Rivalfly National Network, a Illinois
limited liability corporation ("RNN") and FreeButton, Inc., a Nevada corporation
("FBTN"), with reference to the following facts:

 

1. RNN and FBTN have mutually agreed to terminate in whole, without penalty to
either party, the Stock Purchase Agreement and Exclusive Distribution Agreement
dated October 22, 2013 by and between RNN and FBTN.

 

2. Neither party shall be required to take any further action whatsoever as this
agreement is terminated in its entirety.

 

3. Both parties agree to have no existing nor future rights of action against
the other regarding any activities undertaken by either or both parties prior to
or following the execution of the Stock Purchase Agreement and Exhibits thereto
which agreements are attached hereto.

 

NOW THEREFORE in consideration of FBTN and RNN entering into a Stock Purchase
Agreement and Exclusive Distribution Agreement which is, as of February 7, 2014
terminated, extinguished and cancelled and neither party shall hereafter have
any rights or obligations under the Agreement whatsoever.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
year and date below written.

 

RIVALFLY NATIONAL NETWORK, LLC.       a Illinois limited liability corporation  
              By: /s/ Allen Marinson       Name: Allen Marinson       Title:
Managing Member                           FREE BUTTON, INC.,       a Nevada
corporation                 By: /s/ James Lynch   By: /s/ Dallas Steinberger
Name: James Lynch   Name: Dallas Steinberger Title: Chief Executive Officer  
Title: COO

 